                                 IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA                                        :
Plaintiff                                                       :
                                                                :
                   v.                                           :   Cr. No. 21-00274-ADC-3
                                                                :
                                                                :
Yoliann Rosario-Albert (3)                                      :
Defendant                                                       :
                                                                :
............................................................... :


          MOTION NOTIFYING BAIL VIOLATION AND REQUESTING NO ACTION

TO THE HONORABLE JUDGE AIDA M. DELGADO-COLON
UNITED STATES DISTRICT JUDGE
FOR THE DISTRICT OF PUERTO RICO


          COMES NOW, Cristina Crespo, U.S. Probation Officer of this Court, respectfully

informing that:

          1. On August 5, 2021, Ms. Yoliann Rosario-Albert was ordered released by the

Honorable U.S. Magistrate Judge Marshal D. Morgan, on a $10,000.00 unsecured bond

with pretrial supervision.

          2. Due to COVID-19 safety measure, a drug test was not collected the day of Ms.

Rosario-Albert’s pretrial interview.

          3. A drug test was conducted on August 6, 2021, after her release on bond. The

same yielded positive results to cannabinoids in apparent violation to bail condition 7(m)

– Not use or unlawfully possess a narcotic drug or other controlled substances as defined

in 21 U.S.C. 802, unless prescribed by a license medical practitioner.

          4. On a following office contact, Ms. Rosario-Albert verbally admitted consuming
marijuana prior to instant arrest. She denies any further use since her arrest and release

on bond. Ms. Rosario-Albert was instructed to refrain from using cannabis or any of its

derivatives while on bail supervision and was advised of potential consequences of further

violations of his bail conditions of release.

       5. At this time, Ms. Rosario-Albert will continue to be monitored through random

drug testing. Any additional violations will be brought before the Court for pertinent action.


              WHEREFORE, the undersigned requests that the Court take notice of the

contents of this Motion and allow the defendant to continue under her current bail

conditions.

       In San Juan, Puerto Rico, this 23rd day of August 2021.


                                            Respectfully submitted,


                                            LUIS O. ENCARNACION-CANALES
                                            CHIEF U.S. PROBATION OFFICER

                                            s/Cristina Crespo
                                            Cristina Crespo, U.S. Probation Officer
                                            United States Probation Office/Pretrial Division
                                            Federico Degetau Federal Office Building
                                            150 Chardón Avenue, Rm. 691
                                            San Juan, P.R. 00918
                                            Telephone: (787) 397-3855
                                            Fax: (787) 766-5651
                                            E-mail: Cristina_Crespo@prp.uscourts.gov
                              CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that today, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send notification of such filing to the parties

in this case.

s/Cristina Crespo

Cristina Crespo, U.S. Probation Officer
